Citation Nr: 1014028	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 2004 for the grant of a separate disability rating for 
right lower extremity radiculopathy.

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1984 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
Veteran's disability rating for bilateral flat feet to 30 
percent, effective May 15, 2007.

In addition, the Veteran appeals from a July 2007 Decision 
Review Officer (DRO) decision which granted service 
connection for right lower extremity radiculopathy and 
assigned a separate 20 percent disability rating.  This 
initial disability rating was effective as of February 27, 
2004.

A May 2009 Board decision denied the Veteran's claim for an 
earlier effective date for the grant of a separate disability 
rating for right lower extremity radiculopathy and her 
increased disability rating claim for bilateral flat feet, 
among other claims.  The Veteran appealed this decision to 
the Court of Appeals for Veterans Claims (CAVC).  A January 
2010 Joint Motion for Partial Remand vacated the Board's 
decision as to these two claims only and instructed the Board 
to readjudicate the claims.

In March 2010, subsequent to the issuance of the last 
supplemental statement of the case (SSOC), the Veteran 
submitted additional evidence pertinent to the instant 
claims.  This evidence was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to an increased disability rating 
for a lumbosacral strain has been raised by the Veteran in a 
March 2010 letter, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


The issue of an increased disability rating for bilateral pes 
planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On February 27, 2004, the Veteran filed a claim for an 
increased disability rating for her lumbar spine condition to 
include any neurological impairments.

2.  VA regulations regarding the rating of spinal 
disabilities and any associated neurological impairments were 
revised effective September 26, 2003.

3.  The evidence of record establishes that the Veteran 
suffered right lower extremity radiculopathy as of September 
26, 2003 and that this condition existed continuously from 
that date until the date she filed her increased rating 
claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 26, 2003, but no earlier, for the grant of service 
connection for right lower extremity radiculopathy have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.114, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board notes that the Veteran's claim will be decided 
based on law and not the facts of this case.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has 
held that the notice and assistance requirements of the VCAA 
are not applicable where there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  The General Counsel 
reasoned that there was no reasonable possibility that such a 
claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 
Fed. Reg. 59989 (2004).

Earlier Effective Date Claim

The Veteran seeks an effective date earlier than February 27, 
2004 for the grant of service connection for right lower 
extremity radiculopathy and the assignment of a separate 
disability rating.  Specifically, she alleges that the 
appropriate effective date for this separate disability 
rating is September 26, 2003, the effective date of the 
revised diagnostic code under which she was rated.

The effective date for the grant of service connection for 
disability compensation is the "day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where compensation 
is awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

VA revised its regulations regarding the rating of spinal 
disabilities and associated objective neurological 
abnormalities effective September 26, 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243; 68 Fed.Reg. 51, 456 
(Aug, 27, 2003).  The Veteran filed her claim for an 
increased rating on February 27, 2004, within one year of 
this liberalizing law.  The provisions of 38 C.F.R. § 3.114 
allowing for an effective date from the effective date noted 
in the liberalizing law are therefore applicable.

A March 1994 VA nerve conduction study of the right lower 
extremity found mild tarsal tunnel syndrome involving the 
branch to the lateral plantar nerve more prominently than the 
branch to the medial plantar nerve and mild right sural 
neuropathy.  An accompanying electromyography (EMG) study of 
the right lower extremity found mild chronic right L5 and S1 
radiculopathies and noted that a superimposed mild chronic 
distal right tibial neuropathy was "probably" also present.

No evidence has been submitted between March 1994 and 
February 2004 which suggested that the Veteran's right lower 
extremity radiculopathy had resolved.

The results of this March 1994 VA nerve conduction and EMG 
study suggest that the Veteran's right lower extremity 
radiculopathy was present on September 26, 2003 and further 
suggest that the condition existed continuously until the 
date of claim.  As such, an effective date of September 26, 
2003 is granted.


ORDER

Entitlement to an effective date of September 26, 2003 for 
the grant of service connection for right lower extremity 
radiculopathy is granted.




REMAND

The Veteran contends that her bilateral pes planus has 
worsened since her last VA examination as she now suffers 
from a claw foot and neuromas on her feet.  A December 2008 
VA right foot X-ray found a claw toe deformity.  Neuromas 
were noted in a February 2010 VA podiatry treatment note.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In light of the Veteran's contentions regarding her 
worsened bilateral pes planus and the newly submitted VA 
treatment records, a new podiatry examination is required.

In addition, the January 2010 Joint Motion for Partial Remand 
instructed the Board to determine whether the Veteran's 
reported bilateral ankle disability was related to her 
service-connected bilateral pes planus.  The Veteran had 
complained of difficulty walking and ankle joint dorsiflexion 
was noted to be limited bilaterally in a July 2007 VA 
podiatry treatment note.  A new VA podiatry examination is 
also required to determine whether the Veteran suffers from a 
bilateral ankle disability that is related to her service 
connected bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should schedule the 
Veteran for a VA orthopedic examination to 
determine the current status of her 
service-connected bilateral pes planus.  
The examiner should identify all current 
manifestations of the service-connected 
pes planus.  The examiner should also 
provide an opinion concerning whether the 
Veteran suffers from a bilateral ankle 
disability and whether any such disability 
is related to her service-connected 
bilateral pes planus.

All indicated diagnostic testing should be 
completed.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report or in an addendum.

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

2.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


